DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.

Claim Status
Claims 1-23 are canceled. 
Claims 24-27 are newly added.
Claims 24-27 are currently pending and under examination herein.
Claims 24-27 are rejected.
Claim 25 is objected to.

Response to Amendment
The amendment filed on 19 July 2022 has been entered.  
The previous 103 rejections are withdrawn in view of Applicant's claim amendments.

Priority
	The instant application claims the benefit of priority to JP2016-022099 filed on 8 February 2016. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 8 February 2016.

Drawings
The drawings filed on 6 August 2018 are accepted.

Claim Objections
Claim 25 is objected to because of the following informalities:    
In claim 25, line 2, MAC should first be presented in fully expanded form: Mycobacterium avium complex (MAC).
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, et al. Emulsifying properties and bactericidal action of chitosan–lysozyme conjugates, 2002, Food Research International, 35(5): 459-466; 6 August 2018 IDS Document; previously cited) in view of Wang (Wang, et al. Bactericidal Properties of Chitosan and Lysozyme Composite System, 2013, Journal of East China University of Science and Technology, 39(3): 284-291; 6 August 2018 IDS Document; previously cited) as evidenced by Sigma (Sigma-Aldrich Product Information, Lysozyme L7651, 2021, Pg. 1-2; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Regarding claim 24, Song teaches a chitosan-lysozyme conjugate with excellent emulsifying properties and bactericidal action (Song, Abstract, line 7) formed by a Maillard-type reaction (Song, Abstract, line 1).  Song further teaches the chitosan-lysozyme conjugate has greatly enhanced bactericidal action against Escherichia coli (Song, Abstract, line 5). 
	Concerning the claimed mass ratio of lysozyme/chitosan (60/40 to 40/60 or 1/0.67 to 1/1.5) of claim 8, Song discloses a molar ratio of protein to polysaccharide of 1:4 for HMC (high-molecular weight chitosan) and LMC (low-molecular weight chitosan) (Song Pg. 460, 2.2 Lysozyme-polysaccharide conjugation, lines 1-4). Low-molecular weight chitosan has a molecular weight of 3-30 kDa and high-molecular weight chitosan has a molecular weight of 400 kDa (Song Pg. 460, 2.1 Materials). As evidenced by Sigma, the molecular weight of lysozyme is 14.3 kDa (Sigma Pg. 1, Col. 1, ¶ 4 Molecular mass: 14,307 Da) and Song discloses an overlapping range of mass ratio of lysozyme/chitosan 1/0.839 (low-molecular weight chitosan 3 kDa; 14.3 kDa/(4*3 kDa)) to 1/112 (high-molecular weight chitosan 400 kDa; 14.3 kDa/(4*400 kDa)). 
Regarding claim 26, Song teaches a concentration 50 µg/ml (5%) of chitosan-lysozyme conjugate effective in inhibiting the growth of bacterium cells (Song p. 463, left column, 3.4 Bactericidal activity of lysosome-polysaccharide conjugates).  
Song does not teach applying the chitosan-lysozyme conjugate to an infectious microbe that causes respiratory diseases, wherein the microbe is nontuberculous mycobacteria, or suppressing production of the microbe over 7 days in claim 24. 
With respect to claim 24, Wang discloses a composite of chitosan and lysozyme has a better bactericidal rate (compared to chitosan or lysozyme alone) (Wang Abstract, lines 7-8).  Wang discloses testing this composition against Staphylococcus aureus (S. aureus), Escherichia coli (E.coli), Pseudomonas aeruginosa (P. aeruginosa) and Candida albicans (M. albicans) (Wang Abstract; as evidenced by Instant Specification ¶ 3: Nontuberculous mycobacteria such as MRSA, Pseudomonas aeruginosa, and pulmonary MAC (Mycobacterium avium complex) are infectious microbes which cause respiratory infectious diseases). Wang also discloses the composite solution has 2 g/L (0.2%) chitosan and 10 g/L (1%) lysozyme has significantly better bactericidal activities against S. aureus and P. aeruginosa than the solutions of chitosan and lysozyme alone (Wang p. 288, right column, ¶ 2; Table 6).
With respect to suppressing production or proliferation of a microbe over 7 days, Wang discloses the mixture was incubated with the bacteria for 48 hours (Wang p. 287, left column, ¶ 1, lines 7-9). Table 3 shows the minimum bactericidal concentration of chitosan against S. aureus and P. aeruginosa is 0.5 g/L (0.05%) (Wang p. 287, Table 3). Wang also discloses the composite solution was placed at 54°C for 14 days to test stability. The bactericidal rate remained above 90% and the stability was good. The bactericidal effect of the composite solution could be maintained for at least one year at room temperature (Wang p. 288, right column, 2.5 Stability Test – p. 289, left column, lines 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Song's chitosan-lysozyme conjugate to suppress the growth of Staphylococcus aureus and Pseudomonas aeruginosa [Nontuberculous mycobacteria] disclosed by Wang, because Wang discloses the composite of both lysozyme and chitosan showed excellent bactericidal effects on the tested strains (Wang Abstract, lines 7-8). Wang also discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (Wang Pg. 289, left column, last paragraph). Song's chitosan-lysozyme conjugate has bactericidal activity and Wang discloses a composite of chitosan and lysozyme has bactericidal activity against P. aeruginosa; therefore, one of ordinary skill would reasonably expect Song's conjugate comprising the same components as Wang's composite to also work on P. aeruginosa. The claimed mass ratio range of lysozyme/chitosan overlaps with the range disclosed by Song; therefore, a prima facie case of obviousness exists. Song in view of Wang do not disclose the intended result of suppressing production or proliferation of a microbe past 7 days; however, Song in view of Wang disclose the active method steps and the limitation is inherently disclosed. One of ordinary skill would have a reasonable expectation of success in the conjugate suppressing production or proliferation of a microbe over 7 days, because Wang discloses 48 hours for bactericidal effects and the composite maintains stability and bactericidal effects for 14 days at 54°C. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, et al. Emulsifying properties and bactericidal action of chitosan–lysozyme conjugates, 2002, Food Research International, 35(5): 459-466; 6 August 2018 IDS Document; previously cited) in view of Wang (Wang, et al. Bactericidal Properties of Chitosan and Lysozyme Composite System, 2013, Journal of East China University of Science and Technology, 39(3): 284-291; 6 August 2018 IDS Document; previously cited) as evidenced by Sigma (Sigma-Aldrich Product Information, Lysozyme L7651, 2021, Pg. 1-2; previously cited) as applied to claim 24 above, and further in view of Kadota (Kadota, T. et al, Analysis of drug treatment outcome in clarithromycin-resistant Mycobacterium avium complex lung disease, 2016, BMC Infectious Disease, 16(31): 1-8; newly cited) as evidenced by Akram (Akram, S. et al. Mycobacterium Avium Intracellulare, 2022, NCBI Bookshelf StatPearls, https://www.ncbi.nlm.nih.gov/books/NBK431110/; newly cited). This rejection is newly recited and necessitated by claim amendment.
	Regarding claim 25, Song in view of Wang discloses the limitations of claim 24. 
Song teaches the walls of Gram-positive bacteria are generally quite sensitive to attack by lysozyme. However, Gram-negative bacteria are less susceptible to such attack, because the outer membrane excludes lysozyme and prevents its access to the site of action on the peptidoglycan in cell walls (Song p. 460, left column, ¶ 1, lines 6-11). Song further discloses HMC (high molecular weight-type chitosan) conjugation extended the antimicrobial activity (of lysozyme) to Gram-negative bacteria and greatly improved its emulsifying properties (Song p. 465, 4. Conclusion, lines 1-4). 
Song in view of Wang do not specifically teach pulmonary mycobacterium avium complex.
Kadota discloses Mycobacterium avium complex (MAC) is increasingly important as a causative agent of pulmonary disease. Drug therapy for MAC lung disease is long, costly and often associated with drug-related toxicity. Current treatment recommendations for MAC lung disease include a macrolide such as clarithromycin (CAM) or azithromycin (AZM), ethambutol (EB) and a rifamycin such as rifampicin (RFP) or rifabutin (RBT). Among these drugs, macrolides are the only antimicrobial agents for which there has been demonstrated correlation between in vitro susceptibility and clinical response for MAC lung disease. Because the isolation of CAM-resistant MAC indicates a poor treatment outcome and increased mortality, preventing the risk factors that may have contributed to the development of MAC with acquired drug resistance is very important (Kadota Pg. 2, Background, lines 1-16). Kadota further discloses results suggested that continuation of macrolides or the addition of a new quinolone or injectable aminoglycoside to therapy with rifampicin and ethambutol would not improve clinical outcome after the emergence of CAM-resistant MAC (Kadota Pg. 1, Abstract, Conclusions).
As evidenced by Akram, Mycobacterium avium complex is gram-positive (Akram p. 1, Etiology, line 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for suppressing production or proliferation of a microbe taught by Song and Wang, by applying the lysozyme–chitosan complex to pulmonary mycobacterium avium complex, because Kadota discloses pulmonary MAC is resistant to current treatments and Song and Wang teach the lysozyme-chitosan complex shows improved antimicrobial activity.  One of ordinary skill would reasonably expect this combination to be successful, because Song discloses the chitosan-lysozyme complex works on gram-positive bacteria and pulmonary MAC is gram-positive bacteria. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, et al. Emulsifying properties and bactericidal action of chitosan–lysozyme conjugates, 2002, Food Research International, 35(5): 459-466; 6 August 2018 IDS Document; previously cited) in view of Wang (Wang, et al. Bactericidal Properties of Chitosan and Lysozyme Composite System, 2013, Journal of East China University of Science and Technology, 39(3): 284-291; 6 August 2018 IDS Document; previously cited) as evidenced by Sigma (Sigma-Aldrich Product Information, Lysozyme L7651, 2021, Pg. 1-2; previously cited) as applied to claim 24 above, and further in view of Nakamura 1991 (Nakamura, S. et al. New antimicrobial characteristics of lysozyme-dextran conjugate, 1991, Journal of Agricultural and Food Chemistry, 39(4): 647-650; previously cited) as evidenced by Nakamura 1992 (Nakamura, S. et al. Bifunctional lysozyme-galactomannan conjugate having excellent emulsifying properties and bactericidal effect, 1992, Journal of Agricultural and Food Chemistry, 40(5): 735-739; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Regarding claim 23, Song in view of Wang discloses the limitations of claim 24. 
Song further teaches the mixtures (lysozyme-powder mixtures) were dissolved in water at 10% (w/v) and freeze-dried.  Powdered lysozyme–polysaccharide mixtures were dry-heated at 60oC under 79% relative humidity in a desiccator containing saturated KBr solution in the bottom for a given time (3 weeks) (Nakamura et al., 1992).  The lysozyme–polysaccharide conjugates were separated from unbound protein and polysaccharide by cation exchange chromatography (Song p. 460, §2.2 Lysozyme-polysaccharide conjugation, lines 5-12; as evidenced by Nakamura p. 735, Col. 2, §Preparation of Lysozyme Conjugate with Galactomannan, lines 4-7: lyophilized lysozyme-galactomannan mixtures in a given weight ratio were stored at 60C for 3 weeks under relative humidity's of 65% and 79%, as previously described Nakamura 1991). 
Song as evidenced by Nakamura 1992 does not teach subjection the powder to the Maillard reaction for 2 to 20 days.
Nakamura 1991 (referenced by Nakamura 1992) discloses the method wherein the mixture (lysozyme-dextran mixture) was incubated at 60oC under a relative humidity of 78.9% in the container saturated with KBr solution for a given time (0-3 weeks) (Nakamura 1991 p. 647, Col. 2, §Preparation of Lysozyme-Dextran Conjugate, lines 1-5).  The 2-week-incubated conjugate possessed an additional characteristic, more stable emulsion formation, compared with the 3-week-incubated conjugate (Nakamura 1991 p. 648, Col. 2, ¶ 1, lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the incubation time of the lysozyme-chitosan conjugate taught by Song and Wang, because Nakamura 1991 teaches incubation time can affect stability of the formulation (Nakamura 1991 Pg. 648, Col. 2, ¶ 1, lines 7-9). Routine optimization of the duration of the Maillard reaction of Song's conjugate would have led to the claimed range of at least 2 to 20 days, because Nakamura 1991 discloses an overlapping value of 2 weeks to achieve a more stable emulsion formation. There is a reasonable expectation of success, because the claimed range and the value disclosed by the prior art overlap. 

Response to Arguments
Applicant’s arguments filed 19 July 2022 have been fully considered but they are not persuasive.  
Applicant traverses the 103 rejection over Song in view of Wang by arguing Song and Wang do not disclose the newly added limitations in claim 24 reciting nontuberculous mycobacteria or claim 25 reciting pulmonary mycobacterium avium complex (Arguments Pg. 5, ¶ 2). 
Contrary to Applicant's assertion, Wang discloses testing a composition comprising chitosan and lysozyme Pseudomonas aeruginosa (P. aeruginosa), a nontuberculous mycobacteria as evidenced by the Instant Specification ¶ 3: Nontuberculous mycobacteria such as MRSA, Pseudomonas aeruginosa, and pulmonary MAC (Mycobacterium avium complex) are infectious microbes which cause respiratory infectious diseases). 
The argument concerning the newly added limitation in claim 25, pulmonary mycobacterium avium complex (MAC), is moot because the argument does not apply to the new ground of rejection made under 35 U.S.C. 103 over Song in view of Wang and further in view of Kadota as evidenced by Akram. While Song and Wang do not specifically teach MAC, MAC is gram-positive and Song and Wang do teach bactericidal efficacy against gram-positive bacteria. Kadota further teaches pulmonary MAC is resistant to current treatments. Therefore, it would be obvious to one of ordinary skill to apply the lysozyme–chitosan complex to pulmonary MAC, because the lysozyme-chitosan complex shows enhanced bactericidal effect. 

Applicant asserts it would be non-obvious to use the lysozyme and chitosan complex to suppress production or proliferation of nontuberculous mycobacteria or pulmonary MAC as one of ordinary skill would not expect very strong proliferation. Applicant further argues the long duration of the suppression as unexpected results (Arguments Pg. 5, ¶ 3). 
This argument is not found persuasive. Wang's composite demonstrates bactericidal rates of 99.9% after 5 minutes (Wang Table 6). Wang also discloses stability testing in which the composite solution was placed at 54°C for 14 days. The bactericidal rate remained above 90% and the stability was good (Wang p. 288, right column, 2.5 Stability Test – p. 289, left column, lines 1-3). This evidence regarding maintained stability and bactericidal rate would lead one of ordinary skill to expect the results of suppression of production or proliferation of nontuberculous mycobacteria or pulmonary MAC for over 7 days.

Applicant asserts the claimed invention satisfies a long-felt need in the art for treatment of nontuberculous mycobacteriosis and incorporates a partial screenshot of the Fukujuji Hospital Website (Arguments Pg. 5, ¶ 4-Pg. 6, ¶ 1). 
In response to this argument, Applicant has not provided evidence that an art recognized problem existed in the art for a long period of time without solution. The screenshot of the Fukujuji Hospital Website merely indicates that treatment of nontuberulous mycobacteriosis has not been established in comparison to tuberculosis, but since the disease is similar to tuberculosis it is treated with 3 to 4 kinds of medicines including anti-tuberculosis drugs. The information provided contradicts the assertion of long-felt need, because treatments are available. 

Applicant traverses the 103 rejection over Song in view of Wang by arguing Wang's chitosan and lysozyme are a blended composite and not a complex and Song discloses the chitosan and lysozyme complex as a comparative example and not for use; therefore, one of ordinary skill would not be motivated to combine without use of impermissible hindsight (Arguments Pg. 6, ¶ 2-Pg. 7, ¶ 1). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner disagrees with Applicant's assertion that Song only discloses a mixture of chitosan and lysozyme as a comparative example. While the mixture was compared with other conjugates, Song clearly teaches the benefit of conjugating chitosan with lysozyme for enhancing antimicrobial activity for both gram-positive and gram-negative bacteria. Wang discloses the composite shows excellent bactericidal effects on tested strains, including P. aeruginosa (nontuberculous mycobacteria); therefore, it would be obvious to one of ordinary skill to apply Song's conjugate to similar bacteria for enhanced antimicrobial activity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657          

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631